Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1,5-9,11-13,17-19,21-25,29-30 and 32 are pending.
Claims 1, 9, 29, and 30 were amended.
Claims 2-4, 10, 14-16, 20, 26-28, and 31 were cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 30, Bailey modified by Richmond, and further modified by Dahlin teach all of the limitations of the claims but do not explicitly teach or fairly suggest “wherein the upper and lower slits of one of the first strings have different widths.” Richmond is relied on to teach nested springs, Dahlin is relied on to teach regions of varying support, Mossbeck is relied on to teach variably soft regions of pocket springs, and Stumpf is relied on to teach pocket spring string slit configurations. The references mentioned do not remedy the deficiencies of Bailey. Claims 1 and 30 are therefore allowable. Claims 5-8, 21-25, and claim 32 are also allowable since they require all of the limitations of the allowable base claims.
With regards to claim 9, Bailey modified by Richmond and further modified by Mossbeck teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the upper and lower slits of one of the first strings have different widths.” The references previously mentioned do not remedy the deficiencies of Bailey. Claim 9 is therefore allowable. Claims 11-13 and 17-19 are also allowable since they require all of the limitations of the claim.
With regards to claim 29, Bailey modified by Richmond teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the upper and lower slits of one of the first strings have different widths.” The references previously mentioned do not remedy the deficiencies of Bailey. Claim 29 is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/16/2022